DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record is attached on the PTO-892 submitted herewith.  The prior art is replete with disclosures of the following limitations of claim 21, and an example is discussed with respect to US 2012/0078237 A1 to Wang et al.:
A catheter for implanting a prosthesis comprising: a retaining sleeve (30) defining a hollow cavity for containing a prosthesis (as shown in Fig. 1), the retaining sleeve (30) comprising an outer diameter (“D2”); and a distal tip assembly (132, Figs. 4-7) disposed distal of the retaining sleeve (as shown in Fig. 5) comprising: a tip component (134) having a tapered distal portion (portion indicated by #134 in Fig. 6 distal to inner cavity 138) and a proximal annular flange portion (portion of body 134 radially overlapping inner cavity 138, Fig. 6) extending proximally from the tapered distal portion (as shown in Fig. 6), and a biasing member (fluid within inner cavity 138 and portion of body 134 radially overlapping inner cavity 138, Fig. 6)  attached to the tip component and configured to move the proximal annular flange portion between a contracted position comprising a first outer diameter (“D3”, Fig. 13A and [0050]) to an expanded position comprising a second outer diameter (“D1”, Figs. 5/13A and [0051]), the second outer diameter being larger than the outer diameter of the retaining sleeve (see Figs. 5/13A and [0032]), wherein the retaining sleeve is configured to move relative to the distal tip assembly from a closed configuration in which the retaining sleeve abuts against the proximal annular flange portion of the distal tip assembly (as shown in Fig. 5) and contains the prosthesis to an open configuration in which the retaining sleeve separates from the proximal annular flange portion of the distal tip assembly for releasing the prosthesis from the catheter (see [0031]/[0053]). 

However, neither Wang nor any other prior art teaches or suggests that the biasing member comprises an annular ring and a plurality of biasing elements.  Rather, Wang’s biasing member as just discussed is a compressible and compliant biasing member that does not constitute an annular ring and a plurality of biasing elements.  Further there is no apparent reason or motivation to modify Wang nor any other prior art of reference with a biasing member comprising an annular ring and a plurality of biasing elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771